Hall, Presiding Judge.
Defendant in a suit for false imprisonmem and malicious prosecution appeals from the order striking parts of her answer pursuant to Code Ann. § 81A-112 (f) (redundant, *854immaterial, impertinent or scandalous). The order was certified for immediate review.
Argued September 20, 1971
Decided November 15, 1971.
J. Walter Cowart, for appellant.
Joseph B. Bergen, for appellee.
Defendant contends that by striking these sections the court has deprived her of the opportunity to adequately defend against the harsh allegations of the complaint. We disagree. It is sufficient to say that the court did not abuse its discretion in ordering certain parts stricken. The remainder of the answer adequately covers all of the plaintiff’s allegations.

Judgment affirmed.


Bell, C. J., and Eberhardt, J., concur. Whitman, J., not participating because of illness.